Citation Nr: 0717894	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-18 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher initial disability rating than 20 
percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to May 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDING OF FACT

For the entire appeal period, the veteran's type II diabetes 
mellitus more nearly approximated that of an individual 
requiring insulin and a restricted diet, or; oral 
hypoglycemic agent and restricted diet without any regulation 
of activity.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for type II diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119, Diagnostic Code 7913 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-conection claim, including the degree of 
disability and the effective date of the award.

The veteran is challenging the initial evaluation assigned 
following the RO's grant of service connection for type II 
diabetes mellitus.  In Dingess, supra, the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 491, 500.  In Hartman v. Nicholson, No. 2006-7303 (Apr. 5, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), agreed that VA's notice 
obligations do not apply when the veteran appeals from a 
decision assigning an effective date following a grant of 
service connection.  See Dunlap v. Nicholson, No. 03-0320 
(U.S. Vet. App. Mar. 22, 2007).  Thus VA's duty has not been 
satisfied.

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA medical records, VA examination 
reports and medical opinion have been associated with the 
record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issue on appeal, and that VA has satisfied 
the duty to assist. 

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, and arguments 
presented by the representative organization.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating for Type II Diabetes Mellitus Associated 
with Herbicide Exposure

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2006).  In view of the number 
of atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21 
(2006).  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Diagnostic Code 7913 requires that an individual be on 
insulin, a restricted diet, or be on oral hypoglycemic agent 
and a restricted diet for a 20 percent rating; while it 
requires that an individual be on insulin, a restricted diet 
and a regulation of activities for a 40 percent rating.  

In the October 2004 rating decision on appeal, the RO granted 
service connection for type II diabetes mellitus and assigned 
an initial rating of 20 percent using Diagnostic Code 7913.  
The veteran contended in December of 2004 and through his 
representative in May and July of 2005 that a higher initial 
rating than 20 percent was warranted because he was currently 
required to utilize insulin twice a day, and faced 
impairments in his daily activities that are interfering with 
his daily employment.

VA medical records received in August 2004, show in June of 
1999, a VA examiner counseled the veteran on the benefits of 
exercise, discussed different types of exercise with him, 
reviewed basic recommendations for any exercise program, and 
the exercise programs available in the community at VA; on 
various occasions in September 1999, April 2000, November 
2000, March 2001, June 2001, December 2001, April of 2002,  
July of 2002, February of 2003, VA examiners screened the 
veteran for exercise programs, counseled him on the benefits 
of exercise and noted no barriers to his education.  

In August 2003 and March 2004, VA examiners found the veteran 
exercised at least 30 minutes three times a week, and 
counseled the veteran as to the benefits of exercise, as to 
basic recommendations for any exercise program, and what 
exercise programs were available in the community and at VA.  
A VA examination report of August 2004 reflects that the 
veteran's activities were not restricted, and he was 
employed.  

According to the veteran's representative, the veteran was 
employed in July of 2005, and the evidence does not show any 
restrictions on work-related activity.  As shown above, from 
the time period of June 1999 through August 2004, VA 
clinicians had counseled the veteran a dozen times about the 
importance of exercise to his diabetes management, without 
placing any restrictions on exercise.  Further, although the 
veteran generally asserts that he has limitations on his 
activity, he offers no evidence of any limitations on 
activity, and the medical evidence of record does not show 
any required restriction of activities due to diabetes.

Based on the evidence of record, the Board also finds that 
the veteran's symptoms more nearly approximate the criteria 
for a rating of 20 percent for type II diabetes mellitus.  
The Board also finds that a rating of 40 percent is not 
warranted because there is no regulation of activity.  

In light of the above, the Board finds that there were no 
distinctive periods where the veteran's diabetes mellitus met 
or more nearly approximated the criteria for a rating in 
excess of 10 percent for type II diabetes mellitus under 
Diagnostic Code 7913.  Fenderson, supra.

The Board finds that consideration of a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2006) is 
not warranted.  The Board does not have the authority to 
assign an extraschedular rating in the first instance, and 
under the circumstances of the present case there is no basis 
for the Board to refer the case to designated VA officials 
for consideration of an extraschedular rating.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The veteran's diabetes 
mellitus alone does not present such an exceptional or 
unusual disability picture, such as frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  
The degree to which the veteran's diabetic disability impairs 
him industrially has been adequately contemplated in the 
assigned schedular evaluation for diabetes (see 38 C.F.R. §§ 
3.321(a), 4.1), and referral of the case for consideration of 
an extraschedular evaluation is not warranted.

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

An initial disability rating in excess of 20 percent for type 
II diabetes mellitus is denied.


____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


